Citation Nr: 1616999	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

In a November 2007 rating decision, the RO denied service connection for PTSD on the basis that the Veteran failed to provide sufficient information as to his stressor, merely identified as "an assault."  In December 2007 and in February 2008, the Veteran provided a specific description of the claimed stressors.  In a December 2008 rating decision, the RO confirmed and continued the denial of service connection for PTSD.  Later that same month, the Veteran timely disagreed.  

In June 2009, the Veteran testified before RO personnel.  In August 2010, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of each hearing is associated with the claims files.  In March 2014, the Board remanded this claim for further evidentiary development to include a VA examination.  

The claims file is wholly electronic.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, Remand is necessary for further evidentiary development.  

In the March 2014 Remand, the Board instructed the AOJ to provide a VA examination regarding the Veteran's claim for service connection for an acquired psychiatric disability to include PTSD.  An electronic notation indicates that the Veteran contacted the AOJ, possibly in April 2014, to reschedule the VA examination at a different location.  There is no evidence that a new VA examination was scheduled.  The Veteran must be afforded another opportunity to undergo VA examination at an appropriate location.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders.  References to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) were removed, and replaced with references to the recently updated Fifth Edition (DSM-5).  DSM-5 criteria do not apply to claims that were certified for appeal to the Board or were pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308-01 (March 19, 2015).  The DSM-IV is applicable to the medical determinations in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's address has changed several times during the pendency of this appeal.  VA treatment records currently associated with the electronic record, from the Bay Pines, Florida, Clarksburg, West Virginia, and Ann Arbor, Michigan Medical Centers) are dated from 2007-2010.  The Board is unable to find located VA treatment records more recent than 2010.  VA medical treatment records for the Veteran from January 2010 to the present should be obtained from the appropriate VA Medical Center(s) or from electronic records.  

If the AOJ is unable to locate physical or electronic VA treatment records for the Veteran dated from 2010 through 2016, the AOJ should contact the Veteran at the phone number provided in his most recent (June 2014) correspondence.  If the AOJ is unable to determine the Veteran's address or phone number, and no treating VA Medical Center is identified, the AOJ should ask the Veteran's representative to provide contact information for the Veteran.  

2.  The Veteran is hereby notified that he must provide his current mailing address to his local RO, and to the AOJ from which he receives VA correspondence, in addition to updating his address with the VA Medical Center at which he received VA medical care.

The adjudication of this appeal has been prolonged by the Veteran's address changes.  The Veteran should ask his representative to assist the Veteran to confirm that the address of record at the RO/AOJ is correct. 

3.  After confirming the Veteran's current address/contact informaiton, provide the Veteran with notice of what information and evidence is necessary to substantiate a claim for PTSD based on in-service sexual and personal assault and that such claim may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  Include a copy of the correspondence in the electronic claims folder for review. 
 
4.  Schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability, after the above development has been completed, including confirmation of the Veteran's address of record and identifying the VA Medical Center at which he received treatment.  

The examiner should summarized the Veteran's medical history and review the claims file, to include personnel records and prior psychiatric assessments and treatment, including the report of October 2008 VA examination, and should summarize the records reviewed.  The examiner's opinion should specifically address the following: 

(a) Identify each psychiatric diagnosis currently manifested.  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Reconcile past diagnoses with the current diagnoses, explaining why the current diagnosis is now accurate rather than the prior diagnosis.

(b) Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred an in-service personal assault(s).  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and lay statements and testimony provided by the Veteran.  The examiner's attention is drawn to service personnel records (showing service in Germany), the Veteran's performance prior to February 1970 (excellent), and from May 1970 (poor), and to a document summarizing punishments imposed under Article 15 from August 1970 to June 1971, and evidence of conduct or habits unbecoming a soldier (consistently neglect to take showers).  The examiner should discuss the clinical significance, if any, of such evidence.

(c) State whether the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria.  If so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor, claimed as a sexual assault while serving in Germany. 

(d) If any diagnosis(es) other than PTSD is assigned, to include major depressive disorder and/or anxiety, the examiner should opine, for each diagnosis, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder(s) began during active service or is/are etiologically related to the Veteran's period of active duty.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  In addition, the examiner should reconcile his findings with those provided in the October 2008 VA examination report.
 
5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

